Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/02/2022 has been entered. Claims 1-10 have been canceled. Claims 11-24 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim-12, “the magnet are electro-magnets” has been changed to “the one or more magnets are electro-magnets”. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-11: A sensor configured to generate sensor signals representative of a property associated with the selected class of magnetically attractable ferromagnetic articles as the stream of articles passes through the inspection zone; an array of magnets arranged inside of the endless loop for interaction with the stream articles as the stream of articles passes off the discharge end; and a controller configured to: receive the sensor signals; 2Attorney Docket No. 019644CIP identify a location within the stream of articles of a selected magnetically attractable ferromagnetic article; and selectively activate one or more magnets of the array of magnets and thereby magnetically attract the selected magnetically attractable ferromagnetic article toward the array of magnets from a first trajectory into a second trajectory while allowing non-selected magnetically attractable ferromagnetic articles to continue along the first trajectory” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 3651          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653